ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/14/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 4-5, with respect to Applicant’s amendments to the drawings and/or specification in view of the previous objections to the drawings have been fully considered and are persuasive.  The previous objections to the drawings have been withdrawn. 
Applicant’s argument, see page 5, with respect to Applicant’s amendments to the specification and/or drawings made in view of the previous objection to the specification has been fully considered and is persuasive.  The previous objection to the specification has been withdrawn. 

Allowable Subject Matter
Claims 14, 16-19 and 21-24 are allowed.
The closest prior art appears to be White, Jr. et al. (US 2005/0004598) see Figs. 1a-10c; Ryan et al. (US 2012/0226304) see Figs. 1a-3d; Fercik Grant et al. (US 
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a method as claimed that includes, in combination with the claim(s) as a whole, delivering and expanding a tubular structure in a coiled or spiraling configuration having a channel or passageway therethrough, inserting a catheter through the channel or passageway and inducting a surgical intervention on the distal side of the expanded tubular structure, and then closing the channel or passageway after removing the catheter from the channel or passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone 
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771